SCHWARTZ, Chief Judge.
The general master recommended granting the ex-husband’s motion to dismiss the appellee’s petition for modification of the alimony provision of the parties’ 1989 “Amended Marital Settlement Agreement.” We conclude that the trial court properly sustained her exceptions to that report on the ground that it embodied an erroneous conclusion of law. See § 61.14, Fla.Stat. (1991); Feldman v. Feldman, 317 So.2d 136 (Fla. 3d DCA 1975). Because this was the case, the master’s determination — unlike a finding of fact on disputed evidence — did not bind the trial court, which was, to the contrary, required to set it aside. See Mounce v. Mounce, 459 So.2d 437 (Fla. 3d DCA 1984); Vogel v. Vogel, 323 So.2d 306 (Fla. 3d DCA 1975), cert. denied, 336 So.2d 605 (Fla.1976); Bergh v. Bergh, 127 So.2d 481 (Fla. 1st DCA 1961), cert. denied, 133 So.2d 323 (Fla.1961).
Affirmed.